Case 2:19-cv-00085-JMS-DLP Document 80 Filed 12/12/19 Page 1 of 5 PageID #: 2470



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                  Terre Haute Division


 ROGER TODD,                                     )
                                                 )
                 Plaintiff,                      )
                                                 )
         v.                                      )           Case No.        2:19-cv-85-JMS-DLP
                                                 )
 OCWEN LOAN SERVICING, INC., and                 )
 DEUTSCHE BANK NATIONAL TRUST CO., )
 as Trustee for NovaStar Mortgage Funding Trust, )
 Series 2007-1 ,                                 )
                                                 )
                Defendants.                      )

   TODD’S MOTION TO STRIKE DEFENDANT OCWEN LOAN SERVICING, LLC.’S
      SUPPLEMENT TO MOTION TO QUASH SUBPOENA FOR DEPOSITION

       Plaintiff, Roger Todd (“Todd”), pursuant to Rule 12(f) of the Federal Rules of Civil

 Procedure, respectfully moves the Court for an order striking Defendant Ocwen Loan Servicing,

 LLC.’s (“Ocwen”) Supplement to Motion to Quash Subpoena for Deposition of Ronald M. Faris.

 (“Ocwen’s Supplement”) on the grounds the submission – not authorized by Federal Rules of Civil

 Procedure – is not a supplement to previously offered authority, is untimely, and largely supported

 by “scandalous” misrepresentations of fact. In support of this Motion, Todd states the following:

                                          ARGUMENT

        Rule 12(f) of the Federal Rules of Civil Procedure provides, in pertinent part, that ''[upon

 motion made by a party . . . the court may order stricken from any pleading any. . . scandalous

 matter." Fed. R. Civ. P. 12(f); see 5A C. Wright and A. Miller, Federal Practice and Procedure

 (Civil) 2d 4 1382, at 712 (1990) ("'Scandalous' matter is that which improperly casts a derogatory

 light on someone, most typically a party to the action.") (footnote omitted); see e.g, Johnson v.

 McDow, 236 B.R. 510,523 (D.D.C. 1999) (striking "scandalous and highly insulting allegations .
Case 2:19-cv-00085-JMS-DLP Document 80 Filed 12/12/19 Page 2 of 5 PageID #: 2471



 . . ."); Alexander v. FBI, 186 F.R.D. 21, 53 (D.D.C. 1998) (finding “no evidence to support the

 claim made by plaintiffs" and therefore striking it from the record ); Moreover, while motions to

 strike are generally disfavored, "the disfavored character of Rule 12(f) is relaxed somewhat in the

 context of scandalous allegations and matter of this type often will be stricken from the pleadings

 in order to purge the court's files and protect the subject of the allegations." 5A C. Wright and A.

 Miller, Federal Practice and Procedure (Civil) 2d 1382, at 714; see also Metrokane, Inc. v. The

 Wine Enthusiast, 160 F. Supp. 2d 633,641-42 (S.D.N.Y. 2001) ("Generally, motions to strike are

 disfavored and usually granted only for scandalous material.") (citation omitted).

        Ocwen’s Supplement is precisely the sort of pleading for which Rule 12(f) relief is

 appropriate as it constitutes an unauthorized and untimely submission which offers nothing helpful

 to the analysis at hand. On October 21, 2019, Todd served a subpoena on Mr. Ronald Faris

 compelling him to appear for deposition on November 25, 2019. Mr. Ronald Faris is not an

 employee of Ocwen, nor a party to this action. On October 22, 2019, Ocwen requested the

 deposition of Mr. Ronald Faris and the calendared 30(b)(6) deposition be rescheduled to December

 due to Thanksgiving. Todd agreed and thereafter both depositions were rescheduled, the deposition

 of Mr. Ronald Faris to the agreed upon date of December 17, 2019. This date was specifically

 chosen to accommodate Mr. Ronald Faris’ schedule. Ocwen and Mr. Ronald Faris have been aware

 of the deposition date for well over a month. Mr. Ronald Faris has not filed an affidavit suggesting

 this date causes some undue hardship upon him, only Ocwen now raises objection citing lack of

 time to prepare, the expense of travel and inconvenience.

        During previous status conferences, the Court made it clear it intended to rule upon

 Ocwen’s Motion to Quash on or before December 13, 2019. Yesterday, the Court made it clear it

 intended to rule upon Ocwen’s Motion to Quash on December 13, 2019. In light of the foregoing,
Case 2:19-cv-00085-JMS-DLP Document 80 Filed 12/12/19 Page 3 of 5 PageID #: 2472



 counsel for Ocwen has had sufficient time to make suitable travel arrangements should the Court

 permit the deposition of Mr. Ronald Faris to proceed. Ocwen’s counsel is neither taking nor

 defending the deposition, so preparation, to the extent not undertaken sooner, cannot be a valid

 factor. Moreover, affordable and refundable travel options remain. Counsel for Todd prepared,

 blocked out time, made travel arrangements, booked a court reporter and videographer and

 arranged a location in preparation. In addition, Hinshaw & Culbertson, LLP. maintains an office

 in Ft. Lauderdale, Florida only a few dozen miles away from the deposition site; a location selected

 because it was most convenient to Mr. Ronald Faris. Finally, Counsel for Ocwen are welcome to

 participate telephonically.

         The bottom line is that Ocwen and the deponent were on notice that the deposition was

 scheduled for this date, had time to prepare and to arrange travel and chose not to do so banking

 upon the prospect that a motion to quash would be granted. Neither can now be heard to complain

 if this gambit failed. There is no basis for the deposition to not go forward on the agreed upon date

 if the Court so directs.

                                          CONCLUSION

         For the reasons identified herein, Plaintiff, Roger Todd, respectfully requests the Court

 enter an Order striking Defendant Ocwen Loan Servicing, LLC.’s Supplement to Motion to Quash,

 and for such other and further relief as the Court finds just and proper.

                                               Respectfully submitted,

                                               /s/ Rusty A. Payton
                                               Rusty A. Payton, IL Reg No. 6201771
                                               Payton Legal Group
                                               20 North Clark Street
                                               Suite 3300
                                               Chicago, IL 60602
                                               Telephone: (773) 682-5210
                                               info@payton.legal
Case 2:19-cv-00085-JMS-DLP Document 80 Filed 12/12/19 Page 4 of 5 PageID #: 2473




                                     Travis W. Cohron, No. 29562-30
                                     CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                     320 N. Meridian Street, Suite 1100
                                     Indianapolis, IN 46204
                                     Telephone: (317) 637-1321
                                     Fax: (317) 687-2344
                                     tcohron@clarkquinnlaw.com

                                     Nicholas H. Wooten, No. ASB-1870-o77n
                                     NICK WOOTEN, LLC
                                     5125 Burnt Pine Drive
                                     Conway, AR 72034
                                     Telephone: (833)-937-6389
                                     nick@nickwooten.com

                                     Counsel for the Plaintiff
Case 2:19-cv-00085-JMS-DLP Document 80 Filed 12/12/19 Page 5 of 5 PageID #: 2474



                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 12, 2019, a copy of the foregoing was filed electronically.
 Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
 electronic filing system. Parties may access this filing through the Court’s system.


 David M. Schultz
 Joseph D. Kern
 HINSHAW & CULBERTSON
 dshultz@hinshawlaw.com
 dkern@hinshawlaw.com
 Attorneys for Ocwen Loan Servicing, Inc.



                                               /s/Rusty A. Payton
                                               Rusty A. Payton, IL Reg No. 6201771
                                               Payton Legal Group
                                               20 North Clark Street
                                               Suite 3300
                                               Chicago, IL 60602
                                               Telephone: (773) 682-5210
                                               info@payton.legal

                                               Counsel for the Plaintiff
